DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim12 – 17 of U.S. Patent No. 11237727. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation presented in the instant claims has a corresponding limitation present in the conflicting patent.
Instant Application No. 17/540403
US Patent No. 11237727
21. A method, comprising: configuring each of a plurality of servers with one or more storage system back ends of a plurality of storage system back ends; 
12. A storage system comprising: a storage system front end on a first server of a plurality of servers; a plurality of storage system back ends, each server of the plurality of servers comprising one or more storage system back ends of the plurality of storage system back ends,
organizing the plurality of storage system back ends into a plurality of erasure- coded stripes, wherein each erasure-coded stripe spans more than one failure domain; 
wherein the plurality of storage system back ends are organized into a plurality of erasure-coded stripes, and wherein each erasure-coded stripe of the plurality of erasure-coded stripes spans more than one server of the plurality of servers, and wherein each server spanned by an erasure-coded stripe is located in a different failure domain;
relaying information associated with an I/O request to a particular storage system back end of the plurality of storage system back ends; 
… relay information associated with the I/O request to a relevant storage system back end of the plurality of storage system back ends,
communicating metadata associated with the I/O request, via an solid state drive (SSD) agent of a plurality of SSD agents, between the particular storage system back end and a first SSD of a plurality of SSDs;
wherein metadata associated with the I/O request are communicated between the relevant storage system back end and a first SSD of a plurality of SSDs via a first SSD agent of the plurality of SSD agents
writing the information associated with the I/O request to the first SSD, wherein the I/O request is a write operation; and 
wherein the first SSD agent is operable to write the information associated with the I/O request to the first SSD when the I/O request is a write operation,
migrating the information associated with the I/O request from the first SSD to an object store as a background asynchronous process.
the information associated with the I/O request being subsequently migrated from the first SSD to an object store as a background asynchronous process.

As can be seen above, each limitation of the instant claim is obviously anticipated by a corresponding limitation present in the conflicting US Patent 11237727.  The first difference is that the instant claim is directed to a method, however a storage system, operating as claimed in the conflicting patent would necessarily have a corresponding method to operate it as disclosed.  Next, while the conflicting patent does not specify, “configuring” it does disclose a comparable configuration which would necessarily have to have been configured at some point before use.  The remaining differences between the claims are merely different word and phrase choices.  
Claims 22 – 40 of the instant application are similarly obvious in view of claims 12 – 17 of the conflicting US Patent No. 11237727.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Youngworth US Patent Application Publication No. 2015/0006846 describes a method of storing a file in a storage system that includes a plurality of memory-storage hosts includes:  specifying a unique chunk identifier for a memory chunk included in the file; specifying a hash mapping to identify one or more storage locations for the chunk identifier, each storage location corresponding to a portion of a memory-storage host.  However, as noted in the prosecution of the parent application, Youngworth does not specifically teach or suggest all of the limitations presented in the claims.  Waterhouse et al. US Patent No. 7552356 (originally cited in IDS filed 12/2/2021) describes a data storage system for fixed content includes one or more peer node computer systems interconnected by a storage system network.  However, it does not specifically teach or suggest all of the limitations presented in the claims.  Ishii et al. US Patent Application Publication No. 2006/0168415 (originally cited in IDS filed 12/2/2021) describes a virtualizing apparatus for virtualizing storage areas provided by a storage apparatus to a host system consolidates the management of a data input/output limitation that is set for each storage area or for each piece of data when data stored in one storage area is migrated to an other storage area, the virtualizing apparatus sets the input/output limitation setting of the storage area or data, to which the data is migrated, to that of the storage area or data from which the data is migrated.  However, it does not specifically teach or suggest all of the limitations presented in the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
December 10, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136